DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Campbell and Charles Maurer III on 11/12/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 12/06/2021. 

21.	(Currently Amended) One or more non-transitory computer readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
store a building information model (BIM) database of a building, the BIM database comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent building equipment located within the building and comprise a collection of attributes that define properties of the building equipment;
receive, from a building automation system (BAS) network configured to communicate with the building equipment, BAS points associated with the building equipment;
determine a mapping between the BAS points and the at least some of the plurality of BIM objects of the BIM database, the mapping linking at least one BAS point of the BAS points to at least one BIM object of the plurality of BIM objects; 
update the BIM database by integrating the BAS points within the BIM database based on the mapping between the BAS points and the at least some of the plurality of BIM objects by creating further the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the BAS points; [[and]]
generate a user interface comprising a three dimensional (3D) graphical representation of the BIM database in a window of the user interface, the 3D graphical representation comprising a 3D model of the building, the plurality of BIM objects, and [[the]] integrated BAS points, wherein the 3D model of the building comprises a graphical representation of the plurality of BIM objects, and wherein the BAS points are displayed within the window in graphical association with the graphical representation of one or more BIM objects; 
receive, from the user interface, an interaction with a displayed BAS point of the BAS points; and
communicate with a piece of building equipment in the building causing the piece of building equipment to control an environmental condition of the building based on the interaction with the displayed BAS point.

22.	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 21, wherein the instructions further cause the one or more processors to retrieve point values from the BAS network corresponding to the integrated BAS points, wherein the point values comprise at least one of values measured by the building equipment, values generated by the building equipment, setpoints for the building equipment, or operating parameters for the building equipment. 

23.	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 21, wherein the BAS points are graphically presented within the window to indicate a fault condition of the BAS points.

24.	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 21, wherein the window is a first window, wherein the instructions further cause the one or more processors to:
receive a selection of one of the plurality of BIM objects via the user interface; and
generate a second window within the user interface, the second window comprising particular 

25.	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 24, wherein the instructions further cause the one or more processors to:
generate a graph comprising a history of values for at least one of the BAS points associated with the one or more selected BIM objects; and 
display the graph in the second window.

26.	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 24, wherein the second window further comprises BIM data associated with the selected BIM object.

27.	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 21, wherein the plurality of BIM objects further comprises one or more objects representing structural components of the building and one or more objects representing spaces within the building, wherein the BAS points are associated with at least one of the one or more objects representing structural components or the one of the objects representing spaces within the building.

28.	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 21, wherein the instructions further cause the one or more processors to generate an object tree, the object tree including a hierarchical representation of the plurality of BIM objects, wherein associating the BAS points with the one or more BIM objects comprises mapping the BAS points to BIM objects in the object tree. 

29.	(Currently Amended) A method comprising:
storing, by one or more processors executing instructions stored on one or more computer-readable storage media, a building information model (BIM) database of a building, the BIM database comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent building equipment located within the building and a three-dimensional (3D) model of the building and comprise a collection of attributes that define properties of the building equipment;
receiving, by the one or more processors executing the instructions, from a building automation system (BAS) network configured to communicate with the building equipment, BAS points associated with the building equipment; 
determining, by the one or more processors executing the instructions, a mapping between the BAS points and the at least some of the plurality of BIM objects of the BIM database, the mapping linking at least one BAS point of the BAS points to at least one BIM object of the plurality of BIM objects;
updating, by the one or more processors executing the instructions, the BIM database by integrating the BAS points within the BIM database based on the mapping between the BAS points and the at least some of the plurality of BIM objects by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the BAS points; [[and]]
generating, by the one or more processors executing the instructions, a user interface comprising a 3D graphical representation of the BIM database in a window of the user interface, the 3D graphical representation comprising the 3D model of the building, the plurality of BIM objects, and [[the]] integrated BAS points, wherein the 3D model of the building comprises a graphical representation of the plurality of BIM objects, and wherein the BAS points are displayed within the window in graphical association with the graphical representation of one or more BIM objects; 
receiving, by the one or more processors executing the instructions, from the user interface, an interaction with a displayed BAS point of the BAS points; and
communicating, by the one or more processors executing the instructions, with a piece of building equipment in the building causing the piece of building equipment to control an environmental condition of the building based on the interaction with the displayed BAS point.

30.	(Previously Presented) The method of Claim 29, wherein the user interface is further configured to switch between a plurality of different views of the 3D graphical representation of the BIM database and the integrated BAS points therein.

31.	(Previously Presented) The method of Claim 29, wherein the plurality of BIM objects are 

32.	(Previously Presented) The method of Claim 29, wherein the plurality of BIM objects further comprises one or more objects representing structural components of the building and one or more objects representing spaces within the building, wherein the BAS points are associated with at least one of the one or more objects representing structural components or the one of the objects representing spaces within the building.

33.	(Previously Presented) The method of Claim 29, wherein displayed BAS points are overlaid onto the 3D model of the building.

34.	(Previously Presented) The method of Claim 29, wherein displayed BAS points cover at least a portion of the 3D model of the building.

35.	(Previously Presented) The method of Claim 29, further comprising:
receiving a selection of one of the plurality of BIM objects via the user interface; and
generating a second window within the user interface, the second window comprising particular BAS points associated with one or more selected BIM objects.

36.	(Previously Presented) The method of Claim 35, wherein the user interface further comprises a graphical representation of an object tree, the object tree including a hierarchical representation of the plurality of BIM objects, wherein the selection of the one of the plurality of BIM objects is received via a selection of the graphical representation of the object tree.

37.	(Previously Presented) The method of Claim 35, wherein the selection of the one of the plurality of BIM objects is received via selection of a graphical representation of the plurality of BIM objects within the 3D model of the building.

38.	(Previously Presented) The method of Claim 29, further comprising:
receiving an alarm from the BAS network associated with the building equipment; and
displaying, within the user interface, the alarm and an identity of a BAS point associated with the alarm.

39.	(Currently Amended) One or more non-transitory computer readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
store a building information model (BIM) database of a building, the BIM database comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent building equipment located within the building and comprise a collection of attributes that define properties of the building equipment;
receive, from a building automation system (BAS) network configured to communicate with the building equipment, BAS points associated with the building equipment; 
determine a mapping between the BAS points and the at least some of the plurality of BIM objects of the BIM database, the mapping linking at least one BAS point of the BAS points to at least one BIM object of the plurality of BIM objects;
update the BIM database by integrating the BAS points within the BIM database based on the mapping between the BAS points and the at least some of the plurality of BIM objects by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the BAS points; 
generate a user interface comprising a graphical representation of the BIM database in a window of the user interface, the graphical representation of the BIM database comprising a 3D model of the building, the plurality of BIM objects, and [[the]] integrated BAS points, wherein the graphical representation of the BIM database is presented as a first-person perspective of a person in the building, and wherein the BAS points are displayed within the window in graphical association with the graphical representation of one or more BIM objects; 
receive, from the user interface, an interaction with a displayed BAS point of the BAS points; and
communicate with a piece of building equipment in the building causing the piece of building equipment to control an environmental condition of the building based on the interaction with the displayed BAS point.

40. 	(Previously Presented) The one or more non-transitory computer readable storage media of Claim 39, wherein the instructions further cause the one or more processors to:
retrieve point values from the BAS network corresponding to the integrated BAS points; and
update a graphical element of graphical representation of the BIM database based on the point values. 
.

Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claims 21, the prior art of record, alone or in combination does not disclose, teach or fairly suggest one or more non-transitory computer readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: determine a mapping between the BAS points and the at least some of the plurality of BIM objects of the BIM database, update the BIM database by integrating the BAS points within the BIM database based on the mapping between the BAS points and the at least some of the plurality of BIM objects by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the BAS points; and communicate with a piece of building equipment in the building causing the piece of building equipment to control an environmental condition of the building based on the interaction with the displayed BAS point in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claims 29 and 39, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method comprising: determining, by the one or more processors executing the instructions, a mapping between the BAS points and the at least some of the plurality of BIM objects of the BIM database; updating, by the one or more processors executing the instructions, the BIM database by integrating the BAS points within the BIM database based on the mapping between the BAS points and the at least some of the plurality of BIM objects by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the BAS points; communicating, by the one or more processors executing the instructions, with a piece of building equipment in the building causing the piece of building equipment to control an environmental condition of the building based on the interaction with the displayed BAS point in combination with the rest of the limitations of the claim.

The closest prior arts on record are Ambuhl (US-20130086497-A1), Mairs (US-20140059483-A1), Mcfarland (US-20160011753-A1), Levin (US-20070028179-A1), Reichard (US-20130297050-A1), Ray (US-20110087988-A1), Reichard (US-20130275908-A1), Thomas US-20070219645-A1 (), Stokoe (US-20150088916-A1), Sridharan (US-10534326-B2) and Chen (US-20150113462-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 22-28, 30-38 and 40 are also allowed being dependent on allowable claims 21, 29 or 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 10-12, filed 12/06/2021, with respect to claims 21-40 have been fully considered and in further view of the examiners amendment are persuasive.  The double patenting and 103 rejections of 08/05/2021 have been withdrawn. 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897